*412
ORDER

PER CURIAM.
AND NOW, this 6th day of August 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, as stated by petitioner, is:
Whether the voluntary and unilateral dismissal of Petitioner without prejudice pursuant to Fed.R.Civ.P. 41(a)(l)(A)(i) was a termination of the underlying proceedings in Petitioner’s favor, such that Petitioner could state a claim in a Dragonetti action?
Justices SAYLOR, TODD and McCAFFERY did not participate in the consideration or decision of this matter.